Morrill, C. J.
—The plaintiff’s cause of action is alleged to be a disregard of the orders of plaintiff by defendant in the disposition of four bales of cotton placed in defendant’s hands by plaintiff to sell at a certain price, which defendant sold at a less price than the one agreed upon.
We see enough in the record to satisfy us that the judgment is erroneous. Under the peculiar cireumstancs of the case, we consider that the jury should be instructed to ascertain the value of the cotton in lawful money of the United *203States at the time the defendant sold it. And this sum, with interest upon the same from that time to the rendition of the judgment, should be their verdict.
Reversed and remanded.